DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
Claim 1 has been amended. 

 
Allowable Subject Matter
Claims 1-20 are allowable. Claims 16-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I through Species VIII, as set forth in the Office action mailed on May 26, 2021, is hereby withdrawn and claim 16-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	
Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose an engine balancing system, comprising an engine body; wherein at least two slider-crank mechanisms are provided inside the engine body; a first slider-crank mechanism of the at least two slider-crank mechanisms is arranged opposite to a second slider-crank mechanism of the at least two slider-crank mechanisms; the first slider-crank mechanism and the second slider-crank mechanism connected via a crank; a slider in the first slider-crank mechanism is moved at a speed and an acceleration similar to a speed and an acceleration of a slider in the second slider-crank mechanism; and, a ratio of the speed of the slider in the first slider-crank mechanism to the speed of the slider in the second slider-crank mechanism and a ratio of the acceleration of the slider in the first slider- crank mechanism to the acceleration of the slider in the second slider-crank mechanism are approximately constant; wherein each slider-crank mechanism of the at least two slider-crank mechanisms comprises a connecting rod connected to the crank, and a crankshaft connected to the crank is shared between the at least two slider-crank mechanisms; a length of the connecting rod of the first slider-crank mechanism is L1, and a length of the crank of the first slider-crank mechanism is e1; a length of the connecting rod of the second slider-crank mechanism is L2, and a length of the crank of the second slider-crank mechanism is e2; a product of L1and e2 is K1, and a product of L2 and e1 is K2; and a ratio of K1 to K2 ranges from 0.8 to 1.2. 
The closest prior art of record discloses an engine balancing system, comprising an engine body; wherein at least two slider-crank mechanisms are provided inside the engine body; a first slider-crank mechanism of the at least two slider-crank mechanisms is arranged opposite to a second slider-crank mechanism of the at least two slider-crank mechanisms; the first slider-crank mechanism and the second slider-crank mechanism connected via a crank; a slider in the first slider-crank mechanism is moved at a speed and an acceleration similar to a speed and an acceleration of a slider in the second slider-crank mechanism; and, a ratio of the speed of the slider in the first slider-crank mechanism to the speed of the slider in the second slider-crank mechanism and a ratio of the acceleration of the slider in the first slider- crank mechanism to the acceleration of the slider in the second slider-crank mechanism are approximately constant; wherein each slider-crank mechanism of the at least two slider-crank mechanisms comprises a connecting rod connected to the crank, and a crankshaft connected to the crank is shared between the at least two slider-crank mechanisms, but not a balancing system wherein each slider-crank mechanism of the at least two slider-crank mechanisms comprises a connecting rod connected to the crank, and a crankshaft connected to the crank is shared between the at least two slider-crank mechanisms; a length of the connecting rod of the first slider-crank mechanism is L1, and a length of the crank of the first slider-crank mechanism is e1; a length of the connecting rod of the second slider-crank mechanism is L2, and a length of the crank of the second slider-crank mechanism is e2; a product of L1and e2 is K1, and a product of L2 and e1 is K2; and a ratio of K1 to K2 ranges from 0.8 to 1.2.
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747


/GEORGE C JIN/            Primary Examiner, Art Unit 3747